                           UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF NORTH CAROLINA
                                 WESTERN DIVISION

                                    NO. 5:18-CR-00186-FL-1


  UNITED STATES OF AMERICA

         v.                                                            ORDER

  DONTE LAMONT JOHNSON


         This matter is before the Court on the defendant’s unopposed Motion to Reschedule the

Trial.

         For good cause shown, it is hereby ORDERED that trial in this matter is reset to commence

on June 17, 2019. It is further ORDERED that proposed jury instructions and voir are now due by

June 10, 2019.

         This Court has determined that the ends of justice served by granting this motion

outweigh the best interests of the public and the defendant in a speedy trial. As such, the delay

occasioned by this continuance shall be excluded in computing the defendant’s speedy trial time.

See 18 U.S.C. § 3161(h)(7)(A).

         SO ORDERED.

         This 15th day of February, 2019.
                                                 _____________________________
                                                 LOUISE W. FLANAGAN
                                                 United States District Judge
